       Case 4:20-cv-08745-HSG Document 28 Filed 05/04/21 Page 1 of 2



 1   SULAIMAN LAW GROUP, LTD.
     Alexander J. Taylor, Esq. (Cal. Bar No. 332334)
 2   2500 S. Highland Avenue
 3   Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   ataylor@sulaimanlaw.com
     Counsel for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9                                                         Case No. 4:20-cv-08745-HSG
      JEFFREY L. BANKS,
10
                                                           NOTICE OF SETTLEMENT
                         Plaintiff,
11

12           v.

13
      WELLS FARGO BANK, N.A.,
14
                         Defendant.
15

16          PLEASE TAKE NOTICE that Jeffrey L. Banks (“Plaintiff”), hereby notifies the Court that

17   Plaintiff and Defendant, Wells Fargo Bank, N.A., have settled all claims between them in this
18   matter and are in the process of completing the final closing documents and filing the dismissal.
19
     The Parties propose to file a dismissal with prejudice within 60 days of submission of this Notice
20
     of Settlement and pray the Court to stay all proceedings until that time.
21
     Date: May 4, 2021                                      Respectfully submitted,
22

23                                                          By: /s/ Alexander J. Taylor
                                                            Alexander J. Taylor, Esq.
24                                                          2500 S. Highland Avenue, Suite 200
                                                            Lombard, IL 60148
25                                                          Telephone: (630) 575-8181
                                                            ataylor@sulaimanlaw.com
26                                                          Counsel for Plaintiff
27

28
                                                       1
       Case 4:20-cv-08745-HSG Document 28 Filed 05/04/21 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that I today caused a copy of the foregoing document to be electronically
 3
     filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of record.
 4

 5                                                                s/ Alexander J. Taylor
                                                                  Alexander J. Taylor, Esq.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
